Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1--2,4-10,12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tafazoli et al. [US 20150085123, now Tafazoli], in view of Duan et al., “Detecting the presence of stationary objects from sparse stereo disparity space,” 2010 Fourth Pacific-Rim Symposium on Image and Video Technology, 14-17 November 2010 [now Duan, note from IDS].

Claim 1
	Tafazoli discloses a computer-implemented method, comprising: receiving, from a stereoscopic camera associated with a work machine, a left image and a right image of a bucket of the work machine, the bucket having at least one ground engaging tool (GET), wherein the left image and the right image are digital [see at least Tafazoli, ¶0004, 0025, 0029 (“Processing the at least one image to determine the condition of the at least one tooth may involve processing the at least one image to determine whether the at least one tooth has become detached or broken.”)]; 
identifying a first region of interest from the left image, the first region of interest corresponding to the at least one GET [see at least Tafazoli, ¶0019-0020 (“Receiving the second signal may involve receiving a plurality of images from the image sensor and may further involve processing the plurality of images to detect image features corresponding to the wearable portion of the operating implement being present within one or more of the plurality of images, and generating the second signal in response to detecting the image features corresponding to the wearable portion of the operating implement.”)]; 
identifying a second region of interest from the right image, the second region of interest corresponding to the at least one GET [see at least Tafazoli, ¶ 0019-0020, 0022 (“The method may involve comparing the identified image features to a reference template associated with the wearable portion and determining the condition of the operating implement may involve determining a difference between the reference template and the identified image feature.”)] ; 
generating a left-edge digital image digital image corresponding to the first region of interest [see at least Tafazoli, ¶ 0029]; 
generating a right-edge digital image corresponding to the second region of interest [see at least Tafazoli, ¶ 0029];
 determining a disparity between the left-edge digital image and the right-edge digital image [see at least Tafazoli, ¶ 0008 (“processing the at least one image to determine the condition of the operating implement.”), 0020, 0022, 0027 (“The operating implement may include at least one tooth and determining the condition of the operating implement may involve processing the at least one image to determine the condition of the at least one tooth.”)]; and, 
determining a wear level or loss for the at least one GET based on the sparse stereo disparity [see at least Tafazoli, ¶0027)].  
Tafazoli does not specifically teach determining a sparse stereo disparity as described in the Specification of this application. 
Duan more specifically teaches determining a sparse stereo disparity [see at least Duan, Page 15, Introduction (“Through matching sparse image features, such as interest points detected by Scale Invariant Feature Transform (SIFT) or edges detected by Canny edge detector, across two views, we obtain the sparse disparity map. By visualizing the disparity map produced by stereo matching as a 3D disparity space, and observing the group structures of sparse features in the 3D space, we perform grouping of the sparse features therein to determine the presence of objects and their locations in 2.5D, i.e. disparity.”); Pages 17-18, Section III].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of heavy equipment using camera, with the use of algorithms and the 3D sparse disparity space obtained by stereo matching in Duan, to provide a more effective and efficient technique to determine ware in heavy machinery.  

Claim 2
	Tafazoli in combination with Duan discloses the computer method of Claim 1.
	Duan further teaches identifying the first region of interest from the left image and identifying the second region of interest from the right image includes applying a deep learning GET detection algorithm to the left image and the right image [see at least Duan, P. 18 Col. 2 (“As there is no standard datasets for localizing multiple still objects simultaneously from multi-view stereo images, our algorithm is tested on a dataset created by ourselves. We evaluated our algorithms using a 3 by 4 camera array and selecting a stereo pair from two horizontally aligned cameras. Several objects were placed in the field of view. We included only 4 detection results in this paper in the interest of page limit to show the performance of our algorithms.”)].  
Claim 3
Tafazoli in combination with Duan discloses the computer method of Claim 1.
This claim is objected to and rejected due to its dependence on Claim 1. Please see Allowable subject matter. 
receiving, from the stereoscopic camera associated with the work machine, a color image of the bucket of the work machine [see at least Tafazoli, Abstract (“capture at least one image of the operating implement.”)]; and wherein the left image is monochrome, the right image is monochrome, and wherein identifying the first region of interest from the left image and identifying the second region of interest from the right image includes applying a deep learning GET detection algorithm to the left image , the right image, and the color image.  
Claim 4
Tafazoli in combination with Duan discloses the computer method of Claim 1.
Tafazoli further discloses identifying the first region of interest from the left image and the second region of interest from the right image includes generating a dense stereo disparity map for the left image and the right image [see at least Tafazoli, Figs, 15, 16; ¶ 0126 (“Stereo image sensors are available and are commonly provided together with software drivers and libraries that can be loaded into the memory 202 of the processor circuit 120 to provide 3D image coordinates of objects with the field of view. An example of a pair of stereo images are shown in FIG. 15 and include a left image 550 provided by a left image sensor and a right image 552 provided by a right image sensor. The left and right images have a small disparity due to the spacing between the left and right image sensors which may be exploited to determine 3D coordinates or a 3D point cloud of point locations associated with objects, such as the teeth in the image shown in FIG. 15. An example of a map of disparities associated with the images 550 and 552 are shown in FIG. 16. The processes 300, 320, 380, 400, and 500 disclosed above may be adapted to work with 3D point locations, thus eliminating the need for pixel scaling. While incurring an additional processing overhead, the use of stereo images facilitates more precise dimensional comparisons for detecting the operating condition of the operating implement 146.”)].  
Claim 5
Tafazoli in combination with Duan discloses the computer method of Claim 4.
Tafazoli further discloses identifying the first region of interest from the left image and the second region of interest from the right image further includes generating a 3D point cloud based at least in part on the dense stereo disparity map [see at least Tafazoli, ¶ 0126].

Claim 6  
Tafazoli in combination with Duan discloses the computer method of Claim 1.
Tafazoli further discloses identifying the first region of interest from the left image and the second region of interest from the right image: [see at least Tafazoli, Figs, 15, 16, ¶0126..  
Tafazoli does not specifically teach applying a deep learning GET detection algorithm to the left image and the right image; and generating a dense stereo disparity map for the left image and the right image.
Duan more specifically teaches applying a deep learning GET detection algorithm to the left image and the right image; and generating a dense stereo disparity map for the left image and the right image [see at least Duan, Page 5, Introduction (“Through matching sparse image features, such as interest points detected by Scale Invariant Feature Transform (SIFT) or edges detected by Canny edge detector, across two views, we obtain the sparse disparity map. By visualizing the disparity map produced by stereo matching as a 3D disparity space, and observing the group structures of sparse features in the 3D space, we perform grouping of the sparse features therein to determine the presence of objects and their locations in 2.5D, i.e. disparity.”); Pages 17-18, Section III].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of heavy equipment using camera, with the use of algorithms and the 3D sparse disparity space obtained by stereo matching in Duan, to provide a more effective and efficient technique to determine ware in heavy machinery.  
Claim 7
Tafazoli in combination with Duan discloses the computer method of Claim 1.
	Tafazoli does not specifically disclose generating the left-edge digital image corresponding to the first region of interest and generating the right-edge digital image corresponding to the second region of interest includes application of gradient magnitude edge digital image detection techniques. 
	Duan teaches generating the left-edge digital image corresponding to the first region of interest and generating the right-edge digital image corresponding to the second region of interest includes application of gradient magnitude edge digital image detection techniques [see at least Duan, P. 15, col. 2, Introduction (“such as interest points detected by Scale Invariant Feature Transform (SIFT) or edges detected by Canny edge detector, across two views, we obtain the sparse disparity map.”)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of heavy equipment using camera, with the use of algorithms and the 3D sparse disparity space obtained by stereo matching in Duan, to provide a more effective and efficient technique to determine ware in heavy machinery.  

 Claim 8
Tafazoli in combination with Duan discloses the computer method of Claim 1.
	Tafazoli further discloses applying a deep learning GET-location algorithm to one of either the first region of interest or the second region of interest to determine confidence in the sparse stereo disparity [see at least Tafazoli, ¶0016].
	Note: Examiner believes that moving this (and/or Claim 18 into the independent claim will make the case for allowance even stronger. 

Claim 9
	Claim 9 has similar limitations to claim 1, therefore claim 9 is rejected with the same rationale as claim 1.
Claim 10
Claim 10 has similar limitations to claim 2, therefore claim 10 is rejected with the same rationale as claim 2.
Claim 11
Claim 11 has similar limitations to claim 3, therefore claim 11 is rejected with the same rationale as claim 3.
Claim 12
Claim 12 has similar limitations to claim 4, therefore claim 12 is rejected with the same rationale as claim 4.
Claim 13
Claim 13 has similar limitations to claim 5, therefore claim 13 is rejected with the same rationale as claim 5.
Claim 14
Claim 14 has similar limitations to claim 6, therefore claim 14 is rejected with the same rationale as claim 6.
Claim 15
Claim 15 has similar limitations to claim 7, therefore claim 15 is rejected with the same rationale as claim 7.
Claim 16
Claim 16 has similar limitations to claim 8, therefore claim 16 is rejected with the same rationale as claim 8.
Claim 17
Tafazoli in combination with Duan discloses the computer method of Claim 1.
	Tafazoli further discloses the stereoscopic camera includes at least one of the one or more processors [see at least Tafazoli, 0030, 0031 (“The image sensor may be operable to generate a plurality of images and the processor circuit may be operable to process the plurality of images to detect image features corresponding to the operating implement.”)].
	Note if has a processor circuit must have at least one processor.   
Claim 18
	Tafazoli discloses a work machine comprising: a stereoscopic camera comprising: a left monochrome image sensor, a right monochrome image sensor, and a color image sensor [see at least Tafazoli, abstract, Fig.5, ¶ 0104];
	Note: Tafazoli teaches multiple image sensors, does not specify if monochrome or color, could be either.  
	a bucket comprising at least one ground engaging tool (GET) [see at least Tafazoli, Figs, 1, 3, 4]; 
	one or more processors[see at least Tafazoli, 0030, 0031 (“The image sensor may be operable to generate a plurality of images and the processor circuit may be operable to process the plurality of images to detect image features corresponding to the operating implement.”)]; and
	Note if has a processor circuit must have at least one processor.  
non-transitory computer readable media storing executable instructions that when executed by the one or more processors cause the one or more processors to perform operations [see at least Tafazoli,  Fig. 5, ¶ 0084] comprising: 
receiving, from the stereoscopic camera: a left image of the bucket captured by the left monochrome image sensor, a right image of the bucket captured by the left monochrome image sensor, and a color image of the bucket captured by the color image sensor; identifying a first region of interest from the left image and a second region of interest from the right image [see at least Tafazoli, ¶ 0019-0020, 0022] by: 
determining a wear level or loss [see at least Tafazoli, abstract, ¶ 0040-0044 (“[0043] The processor circuit may be operable to determine that the wearable portion of the operating implement has become detached or broken following the processor circuit failing to identify image features that correspond to the wearable portion of the operating implement.”)].
Tafazoli does not specifically teach applying a deep learning GET detection algorithm to the left image and the right image and, generating a dense stereo disparity map for the left image and the right image; generating a left-edge digital image digital image corresponding to the first region of interest and a right-edge digital image corresponding to the second region of interest by using gradient magnitude edge detection techniques; determining a sparse stereo disparity between the left-edge digital image digital image and the right-edge digital image; and determining a wear level or loss for the at least one GET based on the sparse stereo disparity.  
Duan teaches applying a deep learning GET detection algorithm to the left image and the right image and, generating a dense stereo disparity map for the left image and the right image; generating a left-edge digital image digital image corresponding to the first region of interest and a right-edge digital image corresponding to the second region of interest by using gradient magnitude edge detection techniques; determining a sparse stereo disparity between the left-edge digital image digital image and the right-edge digital image; and determining a wear level or loss for the at least one GET based on the sparse stereo disparity [see at least Duane,  Page 15, Introduction (“Through matching sparse image features, such as interest points detected by Scale Invariant Feature Transform (SIFT) or edges detected by Canny edge detector, across two views, we obtain the sparse disparity map. By visualizing the disparity map produced by stereo matching as a 3D disparity space, and observing the group structures of sparse features in the 3D space, we perform grouping of the sparse features therein to determine the presence of objects and their locations in 2.5D, i.e. disparity.”); Pages 17-18, Section III].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of heavy equipment using camera, with the use of algorithms and the 3D sparse disparity space obtained by stereo matching in Duan, to provide a more effective and efficient technique to determine ware in heavy machinery.  
Claim 19  
Tafazoli in combination with Duan discloses the computer method of Claim 18.
Duan further teaches applying a deep learning GET-location algorithm to one of either the first region of interest or the second region of interest to determine confidence in the sparse stereo disparity [see at least Duan, P. 15, Introduction; Pp. 17-18, Section III].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of heavy equipment using camera, with the use of algorithms and the 3D sparse disparity space obtained by stereo matching in Duan, to provide a more effective and efficient technique to determine ware in heavy machinery.  

Claim 20
Claim 20 has similar limitations to claim 17, therefore claim 20 is rejected with the same rationale as claim 17.

Allowable Subject Matter
Claim 3, 8, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also Claim 18 is also rejected above but has many of the allowable features and if rewritten with all the details of the dependent claims as indicated here, should also be allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952